Title: Andrew Oliver to ——, 11 May 1768
From: Oliver, Andrew
To: 


Sir,
Boston, 11 May, 1768.
I am this moment favored with your very obliging letter by Capt. Jarvis of the 2d March, which I have but just time to acknowledge, as this is the day given out for the ship to sail. I wrote you the 23d of February in reply to your letter of the 28th December, that of the 12th February which you refer to in this of the 2d of March is not yet come to hand. You lay me, sir, under the greatest obligations as well for the interesting account of public affairs which you are from time to time pleased to transmit me, as for your steady attention to my private concerns. I shall always have the most grateful sense of Mr. Grenville’s intentions of favor also, whether I ever reap any benefit from them or not. Without a proper support afforded to the king’s officers, the respect due to government will of course fail; yet I cannot say whether under the present circumstances, and considering the temper the people are now in, an additional provision for me would be of real benefit to me personally or not. It has been given out that no person who receives a stipend from the government at home, shall live in the country. Government here wants some effectual support: No sooner was it known that the lieut. governor had a provision of £200 a year made for him out of the revenue, than he was advised in the Boston Gazette to resign all pretensions to a seat in council, either with or without a voice. The temper of the people may be surely learnt from that infamous paper; it is the very thing that forms their temper; for if they are not in the temper of the writer at the time of the publication, yet it is looked upon as the ORACLE, and they soon bring their temper to it. Some of the latest of them are very expressive, I will not trouble you with sending them, as I imagine they somehow or other find their way to you: But I cannot but apprehend from these papers and from hints that are thrown out, that if the petition of the House to his Majesty and their letters to divers noble Lords should fail of success, some people will be mad enough to go to extremities. The commissioners of the customs have already been openly affronted, the governor’s company of Cadets have come to a resolution not to wait on him (as usual) on the day of General Election the 25th instant if those gentlemen are of the company. And the Town of Boston have passed a Vote that Faneuil-Hall (in which the governor and his company usually dine on that day) shall not be opened to him if the commissioners are invited to dine with him. A list of counsellors has within a few days past been printed and dispersed by way of sneer on Lord Shelburne’s letter, made up of king’s officers; which list, the writer says, if adopted at the next general election may take away all grounds of complaint, and may possibly prove a healing and very salutary measure. The lieutenant governor is at the head of this list, they have done me the honor to put me next, the commissioners of the customs are all in the list except Mr. Temple, and to compleat the list, they have added some of the waiters. I never thought ’till very lately that they acted upon any settled plan, nor do I now think they have ’till of late; a few, a very few, among us have planned the present measures, and the government has been too weak to subdue their turbulent spirits. Our situation is not rightly known; but it is a matter worthy of the most serious attention. I am with the greatest respect, Sir, your most obedient and most humble Servant,
Andw. Oliver.

I shall take proper care to forward your Letter to Mr. Ingersol. He had received your last.

